            CASE 0:21-cv-01591-PJS-ECW Doc. 1-1 Filed 07/09/21 Page 1 of 1

                                                                                     RECE|VED
Certificate of Registration                                                                 JUL 0 e        2021

                      This Certificate issued-under the seal of the Copyright
                      Office in accordance with title rz, United Sntes Ccide,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has
                      been made a part of the Cgpyrigh"t Officerecords.




                    ,0,t^W
                      United States Register of Copyrights and Director
                                                                                        Reglstration Number.

                                                                                        PA2-2,43-661
                                                                                        Effective Date of Registration:
                                                                                       May 14,2019
                                                                                        Registration Decision Date:
                                                                                       June 08, 2020




    Title
                         Title of Work:      Trip Thru Hell

                         Content Title:      Trip Tbru Hell Part I

                                             Colorado Mouming

                                             Cold Spider

                                             Underground Music

                                             Slecpy Hollow Lane

                                             Smooth As Silk

                                             Trip Thru Hell Part 2


    Gompletion/Publication
                   Year of.Co_mpletlo_n:     1968
                Date of l'st Publlcation:    January0l,1978
               Nation of lst Publication:    United States
       Internatlonal Standard Nnmber:        rswc T927512r829

   Author
                     r         Author:       Kenneth David Erwin
                      Author Created:        music,'mirsical' arrangement
                   Work'mad-e for hire:      No
                            Citizen of:      United States
                           Dbmicileil. in:   United Sbtds
                             Year Born:      1947


   Gopyright Claimant
                   Copyright Claimant:       Kenneth David Errvin
                                             lOt:'suririse Beach Dr, Amery, WI,54001, United States

                                                                                                                    Page   l'of2.
                                                                                SCAN:NED               \
                                                                                 JIJL0g2oIN-
                                                                            U.S. DISTRICT COUHT ST. PAUL
